Appeal by defendant from a judgment of the .County Court, Orange County, rendered May 27, 1975, convicting him of attempted robbery in the first degree (two counts) and possession of a weapon, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment modified, on the facts and as a matter of discretion in the interest of justice, by (1) reversing the conviction of possession of a weapon, etc., as a felony, and the sentence imposed thereon, and the said count is dismissed, and (2) reducing the sentences imposed on each of the robbery counts from an indeterminate term of 5 to 15 years to an indeterminate term of from 0 to 10 years. As so modified, judgment affirmed. The evidence did not support the finding that defendant possessed a weapon. Further, the sentence imposed on the attempted robbery counts was unduly harsh. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.